The plea in this case was self-defense. The evidence for defendant tended to sustain this plea. The defendant requested the court in writing to give charge No. 7. This charge was refused. This charge should have been given. It did not profess to set out the ingredients of self-defense, but dealt only with the question as to whether great bodily harm threatened is equal to life threatened, so as to justify the use of force. Crumley v. State, 18 Ala. App. 105, 89 So. 847; Bone v. State,8 Ala. App. 59, 62 So. 455; Black v. State, 5 Ala. App. 87,59 So. 692; Richardson v. State, 204 Ala. 124, 85 So. 789.
The refusal of the court to give charge 12 was also error. It was pointed out in Williams v. State, 18 Ala. App. 473,93 So. 57, on rehearing, that this charge had many times been approved, both by this court and the Supreme Court.
Other questions presented by this record will probably not arise on another trial. We do not pass upon them.
For the errors pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.